IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JEFFERY JOHN ALLEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4952

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 2, 2017.

An appeal from an order of the Circuit Court for Gilchrist County.
Mark W. Moseley, Judge.

Jeffery John Allen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.